Hershel W. Gober, Director Department of Veterans Affairs P O Box 1280 North Little Rock, AR 72115
Dear Mr. Gober:
This is in response to your request for an opinion concerning the tax exempt status of certain individuals.  Your question is:
   Is the individual who qualified as a surviving spouse under A.C.A. 26-3-306 who remarries entitled to reinstatement of the exemption upon termination of a subsequent marriage?
A.C.A. 26-3-306(B) states in pertinent part:
   Upon the death of the disabled veteran, the surviving spouse and minor dependent children of the disabled veteran shall be exempt from payment of all state taxes on the homestead and personal property owned by the surviving spouse and minor dependent children of the deceased disabled veteran.
*           *          *
   . . . The surviving spouse shall be entitled to the exemption provided for in this section so long as the spouse remains unmarried . . . (Emphasis added)
The entitlement depends upon the surviving spouse remaining unmarried.  Thus, except in the case of a valid annulment, a surviving spouse would not be entitled to reinstatement of the exemption upon the termination of the subsequent marriage.
The foregoing opinion, which I hereby approve, was prepared by Special Assistant Attorney General George A. Harper.